People v Quezada (2016 NY Slip Op 08605)





People v Quezada


2016 NY Slip Op 08605


Decided on December 22, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2016

Friedman, J.P., Moskowitz, Webber, Kahn, Gesmer, JJ.


2535

[*1]The People of the State of New York 	Dkt. 42499C/11 Respondent,
vJose Quezada, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Mitchell J. Briskey of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (James J. Wen of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Richard Lee Price, J.), rendered July 30, 2012, convicting defendant, after a nonjury trial, of attempted assault in the third degree (three counts), harassment in the second degree (three counts) and menacing, and sentencing him to an aggregate term of 120 days, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). As to each of
the incidents at issue, there is no basis for disturbing the trial court's credibility determinations, including its evaluation of alleged inconsistencies and conflicting testimony.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 22, 2016
DEPUTY CLERK